DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-15 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed limitations as presently amended.  The closest prior art on the record Hewavitharana et al. (US 2018/0107917), WEISSL et al. (US 2015/0088859), Harless et al. (2013/0018895) and MARCUS et al. (US 2016/0162779).  However, the references specifically failed to teach a two-dimensional vector, one dimension represents the counted numbers of clicks, and other dimension represents the preset time windows and expanding the entity word of the target query and the entity word of the each candidate expansion query based on a knowledge structure relation between different entity words in the knowledge graph, taking an entity word having a close structure relation with the entity word of the target query and the entity word of the each candidate expansion query, as an expanded entity word of the target query and an expanded entity word of the each candidate expansion query, expanding the qualifier of the target query, and the 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.
A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 8 and 15.
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	December 18, 2021